     Case 2:19-cv-02125-ROS-JZB Document 73 Filed 05/07/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Jeremy Figueroa,                                No. CV-19-02125-PHX-ROS (JZB)
10                  Plaintiff,                        ORDER
11    v.
12    Charles L Ryan, et al.,
13                  Defendants.
14
15          Plaintiff has filed a “Motion for Status” alleging he has not received the payment
16   required by the parties’ settlement agreement. (Doc. 72). Defense counsel will be required
17   to file a response to the motion.
18          Accordingly,
19          IT IS ORDERED no later than May 17, 2021, defense counsel shall file a response
20   to the motion for status. That response must state the date payment was made, provide the
21   date payment will be made, or set forth why no payment will be made.
22          Dated this 7th day of May, 2021.
23
24
25                                                    Honorable Roslyn O. Silver
                                                      Senior United States District Judge
26
27
28
